Hull, Dep. Att’y-Gen.,
This department is in receipt of your recent letter, inquiring whether it would be lawful for the boards of health of several contiguous first class townships to combine in the employment of a milk inspector and to pay his salary and expenses by prorating the same among the several municipalities. This inquiry involves (first) the question whether such boards of health have authority to employ a milk inspector; and (second) whether they may lawfully combine in the employment of the same inspector?
The Act of June 12, 1913, P. L. 471, as amended by the Act of April 14, 1915, P. L. 114, provides for the establishment and maintenance of boards of health in boroughs and first class townships, and prescribes their powers and duties. Section 6 thereof imposes upon such boards the duty to enforce the laws of the Commonwealth and the regulations of the State Department of Health, and authorizes them to make and enforce certain additional rules and regulations to prevent the introduction and spread of infectious or contagious diseases. The enumeration of these powers is followed by these provisions:
“and to make all such other rules and regulations as they shall deem necessary for the preservation of the public health. . . .
“The board shall also have the power to make, enforce and cause to be published all necessary rules and regulations for carrying into effect the powers and functions with which they are invested by law.”
Without attempting to define the limits of the powers given by the clauses above quoted, it is clear that they include the power to make and enforce such rules and regulations as may be reasonably necessary to prevent the introduction and spread of contagious diseases through the medium of impure milk. The power to make, and the duty to enforce, such rules and regulations, which the legislature has thus vested in the board of health, necessarily implies the power to employ and to pay such inspectors and other assistants as may be required for that purpose. The reference in section 7 of the Act of 1913 to the “assistants, subordinates and workmen” of the board of health indicates that the legislature contemplated the necessity of employing such persons to assist the board.
In addition to the enforcement of rules and regulations made by the board of health, these inspectors may also assist in the enforcing of such State laws and regulations of the board of health respecting the sale and distribution of milk as have been or may hereafter be enacted or promulgated. There are several acts (March 24, 1909, P. L. 63; June 8, 1911, P. L. 712; May 23, 1919, P. L. 275) which, although they are not primarily health laws, were enacted by the legislature partly in the interest of the public health. Each of these acts imposes upon one of the State departments the duty of enforcing the same. That, however, would not prevent the inspectors of the local board of health from assisting in the enforcement of these laws where it became necessary.
*327There is no provision in the law for joint action by several municipalities in the employment of a milk inspector, and one of them could not lawfully pay for service rendered or expenses incurred in another. However, the power to employ an inspector carries with it the power to contract for a part as well as for all of his time. It would, therefore, be lawful and proper for each of several boards of health to enter into separate contracts of employment with the same inspector for services within its district. In this manner the same desirable results would be obtained which might result from joint action.
I, therefore, advise you that the board of health of a first class township may employ a milk inspector, and that the boards of health of several townships may, by separate contracts, employ the same inspector.
From Guy H. Davies, Harrisburg, Pa.